     Case 2:17-cv-00457-KJD-EJY Document 102 Filed 05/20/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   Attorneys for Plaintiff/Counter/Cross-Defendant, Deutsche Bank National Trust Company, as
 7   Trustee for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through Certificates,
     Series 2005-R10
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:17-cv-00457-KJD-GWF
11   COMPANY, AS TRUSTEE FOR
     AMERIQUEST MORTGAGE SECURITIES
12   INC., ASSET-BACKED PASS-THROUGH                 ORDER RELEASING SECURITY BOND
13   CERTIFICATES, SERIES 2005-R10,

14                 Plaintiff,
15   vs.
16
     SFR INVESTMENTS POOL 1, LLC;
17   NORTHBROOK HOMEOWNERS
     ASSOCIATION, INC.; and HOMEOWNER
18
     ASSOCIATION SERVICES, INC.,
19
                   Defendants.
20
     SFR INVESTMENTS POOL 1, LLC,
21
22                 Counter/Cross Claimant,
     vs.
23
24   DEUTSCHE BANK NATIONAL TRUST
     COMPANY, AS TRUSTEE FOR
25   AMERIQUEST MORTGAGE SECURITIES
     INC., ASSET-BACKED PASS-THROUGH
26   CERTIFICATES, SERIES 2005-R10.; JESSE
27   DAHILIG, an individual; LORRAINE
     DAHILIG, an individual,
28



                                             Page 1 of 2
     Case 2:17-cv-00457-KJD-EJY Document 102 Filed 05/20/20 Page 2 of 2



                    Counter/Cross Defendants.
 1
 2                                 ORDER RELEASING SECURITY BOND
 3          Plaintiff/Counter/Cross-Defendant, Deutsche Bank National Trust Company, as Trustee
 4
     for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-
 5
     R10 (“Deutsche Bank”), by and through its counsel of record, Robert A. Riether, Esq., of the
 6
 7   law firm of Wright, Finlay & Zak, LLP, opened this case by filing a complaint on February 10,

 8   2017 (ECF No. 1). Deutsche Bank also filed a certificate of cash deposit of $500 pursuant to
 9   NRS 18.130(1) on April 4, 2017 (ECF No. 11). The U.S. Court of Appeals for the Ninth Circuit
10
     granted Deutsche Bank’s Motion to Dismiss Appeal, and the Order was filed in this case on
11
     March 3, 2020 (ECF No. 98).
12
13          IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with

14   the certificate of cash deposit, ECF No. 11, to:
15
                    WRIGHT, FINLAY & ZAK, LLP
16                  7785 W. Sahara Ave., Suite 200
                    Las Vegas, NV 89117
17
     unless a party objects to this order by no later than 10 days.
18
                       20th day of ______________,
            Dated this ______        May           2020.
19
20
21
                                                   _______________________________________
22                                                 UNITED STATES DISTRICT COURT JUDGE

23
24
25
26
27
28



                                                 Page 2 of 2
